DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 has been entered.
 Response to Arguments
Regarding the status of the claims, Claims 1, 3-22 are pending. Claim 2 has been canceled. Claim 22 is newly added.
Applicant’s arguments with respect to claims 1, 10 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding Applicant’s argument to the newly added claim verbiage, a different embodiment of Riahi (US 20110206534) has been presented in the instant Office Action as a modifying teaching. Figure 7 of Riahi discloses that the first edge (35, 38, 44 extending from of 22; Fig. 7) of the pressure side blade shell part (22) and the second edge (35; 38, 44 extending from 35 of 20; Fig. 7) of the suction side blade shell (20) part 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10 and 22, the claim verbiage “joining is performed without a structural adhesive” (Claims 1 and 22); “without the use of a structural adhesive” (Claim 10) is indefinite. Since dependent claims 9 and 18 disclose “curing said resin to bond said pressure side and suction side blade shell parts”, it is unclear if the Applicant is not defining resin to be a structural adhesive. The Applicant’s Original specification does not provide definition for what is considered “structural adhesive”. Therefore, it appears the Claims 1, 9, 10, 18 and 22 are contradicting and indefinite.
Claims 3-8, 11-17, 19-21 are rejected as being dependent on rejected claim(s).    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riahi  (US 20110206534).
In reference to Claim 22
Figure 5 of Riahi discloses:
A method of manufacturing at least a portion of a wind turbine blade, wherein the method comprises the steps of: providing a pressure side blade shell part (22) having a first edge (35, 38; Fig. 5); providing a suction side blade shell part (20) having a second edge (35; Fig. 5) [0030] (Fig. 3), wherein the first and second edges extend along a spanwise direction of the wind turbine blade; and joining said pressure side blade shell part to said suction side blade shell part along at least a portion of said first edge and said second edge to form a joined leading edge of a closed blade shell by providing an overlamination (34,52) extending between said first edge and said second edge [0035] (Fig. 5), wherein said joining is performed without a structural adhesive, and wherein said overlamination is applied to external surfaces of said first edge and said second edge, said first and second edges of said pressure side and suction side blade shell parts, respectively, being joined to one another solely by the overlamination along at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-11, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi (US 20110206534).
In reference to Claim 1
Figure 5 of Riahi discloses:
A method of manufacturing at least a portion of a wind turbine blade, wherein the method comprises the steps of: providing a pressure side blade shell part (22) having a 
Figure 5 of Riahi is silent on the first edge of the pressure side blade shell part and the second edge of the suction side blade shell part abutting each other at an interface.
Figure 7 of Riahi teaches lateral extensions 44 extending from the first edge (35) of pressure side blade shell part (22) and the second edge (35) of the suction side blade shell part (20) such that the first edge of the pressure side blade shell part and the second edge of the suction side blade shell part abutting each other at an interface (46) [0038] (Fig. 7). The aforementioned lateral extensions (44) form a stiffener element (40) to provide further structural support to the blade shells and the bond cap (34, 52) [0036].
Based on the teaching of Riahi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to 
In reference to Claim 3
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 1. In addition, Riahi discloses said pressure side (22) and suction side (20) blade shell parts are arranged wherein a recess (recess formed by 35; Fig. 5) is defined at the interface between said first edge and said second edge, and wherein said overlamination (34, 52) is received at least partly within said recess [0035] (Fig. 5).
In reference to Claim 4
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of manufacturing at least a portion of a wind turbine blade as in claim 1. In addition, Riahi discloses the pressure side blade shell part (22) has a first tapered section (the taper of 35; Fig. 5) along at least a portion of an edge of said pressure side  blade shell part, the suction side2Application No. 15/033,944Attorney Docket No. 34544U Art Unit 3745Response to Office Action mailed September 12, 2019blade shell part has a second tapered section (taper of 35; Fig. 5) along at least a portion of an edge of said suction side  blade shell part, said step of joining said pressure side blade shell part to said suction side blade shell part comprising: bringing together said pressure side and suction side shell parts such that said first tapered section abuts (at 26; Fig. 2) said second tapered section to form a recess channel (formed by cavity 25) located along a boundary between the edges of said pressure side  and suction side  blade shell parts; 
In reference to Claim 5
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 4. In addition, Riahi discloses said laminate (52) is arranged to substantially fill said recess channel [0035] (Fig. 5).
In reference to Claim 6
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 4. In addition, Riahi discloses said first and second tapered sections (tapered of 35 on 20 and 22; Fig. 5) are located along the leading edges (24; Fig. 3) of respective said pressure side (22) and suction side (20) blade shell parts.
In reference to Claim 7
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 4. In addition, Riahi discloses said first and second tapered sections are located along the respective trailing edges of said pressure side and suction side blade shell parts [0044]. Riahi discloses “In other words the bond cap 34 may alternately (or in addition to) be structured as a trailing edge bond cap 34 with the structure and advantages as described herein. The present invention encompasses all such trailing edge configurations of the bond cap 34,” [0034].
In reference to Claim 10
Figure 5 of Riahi discloses:
A wind turbine blade comprising: a pressure side blade shell part (22); and a suction side blade shell part (20), wherein for at least a portion of a boundary between 
Figure 5 of Riahi is silent on the first edge of the pressure side blade shell part and the second edge of the suction side blade shell part abutting each other at an interface.
Figure 7 of Riahi teaches lateral extensions 44 extending from the first edge (35) of pressure side blade shell part (22) and the second edge (35) of the suction side blade shell part (20) such that the first edge of the pressure side blade shell part and the second edge of the suction side blade shell part abutting each other at an interface (46) [0038] (Fig. 7).
Based on the teaching of Riahi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the pressure side blade shell part (22) and the suction side blade shell part (20) of Figure 5 of Riahi by including the lateral extensions 44 of Figure 7 of Riahi for the purpose of providing a structural support wall to blade shells [0037, 0038].
In reference to Claim 11
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:

In reference to Claim 13
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
wind turbine blade of claim 10. In addition, Riahi discloses the wind turbine blade comprises a recess channel (channel formed by cavity 25 and also shown by reference 58 in Fig. 4) extending along at least a portion of the leading edge of said wind turbine blade, wherein a laminate (34) is located in the leading edge recess channel and joins said pressure side (22) and suction side (20) blade shell parts along said at least a portion of the leading edge of said wind turbine blade [0035] (Fig. 1-5).
In reference to Claim 14
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:

In reference to Claim 15
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
A wind turbine comprising at least one wind turbine blade (16) as claimed in claim 10 (Fig. 1-2).
In reference to Claim 16
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The wind turbine blade of claim 13. In addition, Riahi discloses the recess channel (formed by cavity 25) extends along an entirety of the leading edge (24) of said wind turbine blade (Fig. 3, 5).
In reference to Claim 17
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 9. In addition, Riahi discloses the at least one layer of fibre material (52) is positioned in the recess channel [0035] (Fig. 5).

In reference to Claim 20
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 7. In addition, Riahi discloses said first and second tapered sections are located along the respective trailing edges (26) of said pressure side and suction side blade shell parts adjacent the root end (28) of said pressure side and suction side blade shell parts (Fig. 2, 9, 10) [0044].
In reference to Claim 21
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The wind turbine blade of claim 14. In addition, Riahi discloses the laminate joins said pressure side and suction side blade shell parts in the root region (28) of the wind turbine blade (Fig. 2, 9, 10).

Claims 8-9, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi (US 20110206534) as applied to claims 1 and 11 above, and further in view of Busbey et al. (US 20130224032, hereinafter: “Busbey”).

In reference to Claims 8 and 12
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 4 and wind turbine blade of claim 10. In addition, Riahi discloses “the bond cap 34 may be an original component of a blade 16” [0032].
Riahi is silent on the laminate or the overlamination is formed from the same material as said pressure side and suction side blade shell parts.

Busbey teaches:
A wind turbine blade comprising a upwind blade shell part (102), and a downwind blade shell part (106), wherein for at least a portion of a boundary between said upwind and downwind blade shell parts, said upwind and downwind blade shell parts are joined by an overlamination (170) to form a closed blade shell. In addition, Busbey teaches a laminate or the overlamination (170) formed from the same material as said upwind and downwind blade shell parts ([0031],[0052, [0059]). 
Based on the teaching of Busbey and Riahi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the material of the laminate (34) of Riahi by utilizing the same material as the pressure side and suction side blade shell parts as taught by Busbey for the purpose of forming the wind turbine blade from the same material. 

In reference to Claims 9 and 18
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 4 and method of claim 1. In addition, Riahi discloses said step of applying the laminate (34, 52) comprises: positioning at least one layer of fibre material along at least a portion of said first edge and said second edge of said pressure side (22) and suction side (20) blade shell parts [0035] (Fig. 2).
Riahi is silent on infusing said at least one layer of fibre material with a resin; and curing said resin to bond said pressure side and suction side blade shell parts.


Busbey teaches said step of applying the laminate or overlamination (170) comprises: positioning at least one layer of fibre material along at least a portion of said first edge and said second edge of said upwind and downwind blade shell parts; infusing said at least one layer of fibre material with a resin; and curing said resin to bond said upwind and downwind blade shell parts. (“Alternatively, each tapered coupling 170 may be formed or otherwise built-up within each pair of aligned scarfed sections 160, 162, 164, 166. For instance, in one embodiment, each tapered coupling 170 may be formed using a wet lay-up process, wherein a plurality of plies (including a reinforcement material such as glass or carbon fibers) are positioned across and/or within the aligned scarfed sections 160, 162, 164, 166 and a resin or other suitable matrix material is rolled over or otherwise applied to the surface of the plies and allowed to cure,” [0059], Fig. 8).
Based on the teaching of Busbey and Riahi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the installation of the laminate 34 and 52 by infusing said at least one layer of fibre material with a resin; and curing said resin to bond said pressure side and suction side blade shell parts as taught by Busbey for the purpose of utilizing a well-known method of attaching the laminate and the overlaminate to the blade shell parts.
In reference to Claim 19
Figure 5 of Riahi as modified by Figure 7 of Riahi discloses:
The method of claim 18. In addition, Riahi discloses the at least one layer of fibre material (52) is positioned in the recess channel (cavity 25) [0035] (Fig. 5).

Conclusion
Yarbrough et al. (US 20170058863), Velez Oria et al. (US 20120301316), Yarbrough et al. (US 20120141277), Murdock (US 8876482), Caruso et al. (US 20160123298), Van Breugel et al. (US 20080075603), and Hibbard (US 20070036659) disclose a blade having a pressure side shell and a suction side shell which are connected at the leading edge and/or trailing edge via a type of sheath or a cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/RICHARD A EDGAR/Primary Examiner, Art Unit 3745